                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

THOMAS TAYLOR,

                      Plaintiff,                                        8:20CV314

        vs.
                                                             SECOND AMENDED FINAL
UNION PACIFIC RAILROAD COMPANY,                                PROGRESSION ORDER

                      Defendant.


       THIS MATTER is before the Court on the parties’ Joint Motion to Modify Progression
Order. (Filing No. 364.) The motion is granted. Accordingly,

       IT IS ORDERED that the provisions of the Court’s previous final progression orders
remain in effect, and in addition to those provisions, progression shall be amended as follows:

       1)     The jury trial of this case remains as scheduled and will commence before Joseph
              F. Bataillon, Senior United States District Judge, in Courtroom 3, Roman L. Hruska
              Federal Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 8:30 a.m. on
              January 31, 2022, or as soon thereafter as the case may be called, for a duration of
              seven (7) trial days. This case is subject to the prior trial of criminal cases and such
              other civil cases as may be scheduled for trial before this one. Jury selection will
              be held at the commencement of trial.

       2)     The Pretrial Conference remains as scheduled and will be held before the
              undersigned magistrate judge on January 13, 2022 at 10:00 a.m., by video
              conference. Video conference instructions are found at Filing No. 361.

       3)     The parties’ proposed Pretrial Conference Order and Exhibit List(s) must be
              emailed to bazis@ned.uscourts.gov in Word format, by 12:00 p.m. on January
              10, 2022.

       4)     The expert deposition deadline is September 4, 2021.

       5)     The deadline for filing motions to dismiss and motions for summary judgment is
              October 4, 2021. The responding party will have one (1) month to respond, after
              which the filing party will have two (2) weeks to reply.

       6)     The deadline for filing motions to exclude testimony on Daubert and related
              grounds is November 5, 2021.

       7)     Motions in limine shall be filed seven days before the pretrial conference. It is not
              the normal practice to hold hearings on motions in limine or to rule on them prior
              to the first day of trial. Counsel should plan accordingly.
8)     The parties shall comply with all other stipulations and agreements recited in their
       Rule 26(f) planning report that are not inconsistent with this order.

9)     All requests for changes of deadlines or settings established herein shall be directed
       to the undersigned magistrate judge. Such requests will not be considered absent a
       showing of due diligence in the timely progression of this case and the recent
       development of circumstances, unanticipated prior to the filing of the motion,
       which require that additional time be allowed.

Dated this 14th day of July, 2021.

                                              BY THE COURT:

                                              s/ Susan M. Bazis
                                              United States Magistrate Judge
